Citation Nr: 0842005	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  In April 2008, the Board 
remanded the claim for further development.  


FINDING OF FACT

Bilateral sensorineural hearing loss was first manifested to 
a degree to qualify as a disability many years after the 
veteran's service and has not been medically related to his 
service. 


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred or 
aggravated in the veteran's active duty service; nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2004 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the 2004 notice informed the veteran of 
information and evidence necessary to substantiate his claim 
for service connection and of the relative burdens of VA and 
the veteran, relating the information and evidence that VA 
would seek to provide and that which he was expected to 
provide.  The subsequent notice informed the veteran of 
information and evidence that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the July 2008 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

As a final matter, since the last supplemental statement of 
the case (SSOC) in July 2008, the veteran submitted 
additional evidence to the Appeals Management Center (AMC), 
which was then forwarded to the Board.  Specifically, in 
September 2008, the Board received a private audiologist 
report, dated in August 2008, duplicate copies of 
Jacksonville Naval Hospital treatment records dated in April 
2004, and duplicate copies of select service treatment 
records.  

Under 38 C.F.R. § 20.1304, any pertinent evidence submitted 
to the Board by the appellant must be referred to the agency 
of original jurisdiction for review unless this procedural 
right is waived by the appellant.  Evidence is not pertinent 
if it does not relate to or have a bearing on the appellate 
issue.  In this case, the veteran did not waive RO 
jurisdiction over this evidence.  

The Jacksonville Naval Hospital treatment records and the 
service treatment records were already of record at the time 
of the July 2008 SSOC and therefore do not require additional 
waiver.  Though the private audiologist report is new 
evidence, it is essentially duplicative of evidence already 
of record.  Prior to the SSOC, in June 2008, the veteran 
underwent a complete VA examination.  The private record 
submitted by the veteran was a report from an August 2008 
examination, which confirmed the same level of hearing loss 
as the VA exam two months prior.  The report also referred to 
results of other hearing tests of record, but made no 
judgment on those tests.  Nor did the report offer any 
statement as to etiology of the veteran's hearing loss.  
Therefore, this record is considered duplicative of evidence 
already of record, and therefore there is no prejudice for 
the Board to move forward with a decision without a waiver. 

Service Connection

The veteran seeks service connection for bilateral hearing 
loss, which he contends initially manifested in service.  In 
order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see 
also Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007) 
(holding that the Secretary's regulatory definition of 
hearing loss in section 3.385 is permissible and not 
"arbitrary, capricious, an abuse of discretion or otherwise 
not in accordance with the law").  The threshold for normal 
hearing is 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).

In this case, the current medical evidence confirms a 
diagnosis of bilateral sensorineural hearing loss of 
sufficient severity to qualify as a disability.  See VA 
examination, June 2008.   The veteran points to a diagnosis 
of hearing loss in August 1993 on his service retirement 
examination as proof that hearing loss was incurred in 
service.

At retirement, the veteran's audiological results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
25
LEFT
5
5
10
15
30

While this represents a degree of high frequency hearing loss 
as noted on exam, it does not rise to the level of severity 
required by regulation to qualify as a disability for VA 
benefits purposes.  There is no relevant frequency at which 
the decibel level was 40 or greater.  Nor were there three 
frequencies measuring 26 or greater for either ear.  Prior 
audiograms, dated on three occasions in July 1993, show 
thresholds between 5 and 25 db for the relevant frequencies.  
At the 6000 Hz level it was higher, ranging between 25 and 
50; however, this level is not considered under VA 
regulations for the purposes of applying the laws.  The 
remaining in-service audiograms do not rise to the level of a 
disability either.  Thus, there is no hearing loss that 
qualifies as a disability during service.  Regardless, 
service connection may be granted despite no loss in service 
if there is medical evidence of a nexus between the current 
diagnosis and service.  

Private records in April 2004 showed mild to moderate hearing 
loss in the frequencies of 3000 and 4000 Hz.  The audiogram, 
however, was written in shorthand which only an audiologist 
can interpret.  On this basis, the Board requested that the 
veteran undergo a VA examination to determine the severity of 
his hearing loss and to obtain a medical opinion regarding 
etiology.  He underwent that exam in June 2008.  At that 
time, hearing acuity tests showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
40
35
LEFT
5
10
20
45
40

These levels meet the standard for establishing a hearing 
loss disability under 38 C.F.R. § 3.385.  

The audiologist reviewed the veteran's claims file, to 
include his in-service audiological examinations in 1993 and 
his post-service audiogram in 2004.  Based on this review and 
the exam, the audiologist opined that it was less likely 
(less than a 50 percent probability) that the veteran's 
hearing loss was caused by his military noise exposure.  She 
explained that while several audiograms during service showed 
very mild hearing loss at the highest frequency of 6000 Hz, 
the audios were normal for VA purposes, which look to the 
frequencies between 500 and 4000.  Referable to the audiogram 
in 2004, his hearing had worsened slightly to include the 
frequency of 3000 Hz on the right and 4000 Hz on the left, 
but the hearing was still normal for VA purposes at that 
time.  The audiologist concluded that since the veteran's 
hearing loss did not progress to any frequencies below 6000 
Hz until some time after his separation in 1993, and did not 
become a loss for VA purposes until after 2004, the current 
loss was likely due to another etiology rather than to 
military noise exposure. 

This is the sole etiological opinion referable to the 
veteran's current hearing loss.  It was offered by a 
competent medical expert in the applicable field.  She had 
full access to the claims file and evidenced her review of it 
by including an accurate rendering of the relevant facts.  
The opinion was accompanied by a rationale, offering a 
medical basis for the conclusion.  This opinion is credible 
and highly probative for these reasons.  Absent evidence to 
the contrary, the Board is not in a position to further 
question this opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Without medical evidence of a nexus, direct service 
connection is not warranted.

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Included in this list of chronic diseases is 
an organic disease of the nervous system.  It is appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and, therefore, a 
presumptive disability.  See Memorandum, Characterization of 
High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.  This presumption still 
requires, however, that the hearing loss be at the level 
prescribed by VA regulations to qualify as a disability. 

The veteran's initial diagnosis of high frequency 
sensorineural hearing loss was in June 1993, while in 
service.  However, again, for VA purposes, his level of 
severity did not meet the requirement set by VA to qualify as 
a disability.  Therefore, although there was a diagnosis 
indicative of some degree of hearing loss within the 
presumptive period, it was not of such a degree as to be a 
disability.  The Court has specifically disallowed service 
connection where there is no disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran's 
hearing loss did not qualify as a disability until June 2008, 
more than one year from separation.  Therefore, presumptive 
service connection is not warranted. 

In short, the preponderance of the evidence is found to be 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  While the Board recognizes 
that it is difficult to reconcile a diagnosis in service and 
a denial of the claim, it is bound by the applicable 
regulations set by Congress and VA.  Those regulations 
require that hearing loss reach a certain level before 
qualifying as a disability.  In this case, the veteran's 
hearing loss did not reach that level for many years after 
service.  Furthermore, the credible medical evidence argues 
against a link to his service, in favor of post-service 
factors instead.  There is no credible medical evidence to 
the contrary.  For the foregoing reasons, service connection 
is denied.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


